DETAILED ACTION
	This non-final office action is in response to amendments filed on 8/11/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US Patent Application Publication no. 2009/0083562 [Park]1, in view of Kumahara et al., US Patent Application Publication no. 2015/0268101 [Kumahara].
Regarding claims 1, 19 and 20, Park discloses a computing system comprising: 
a processor [CPU 40 in Figure 3]; 
a plurality of potential components in data communication with the processor [CPU communicates with components 41-48 via PCI and ISA buses in Figure 3]; and a hardware memory device, the hardware memory device having instructions stored thereon that, when executed by the processor, cause the processor to communicate with the plurality of potential components [Main Memory in Figure 3] and: 
operating in a first state by executing a temperature or power control loop with a power limit threshold [initially operating in either a tablet mode or a notebook mode with a system temperature threshold that is specific to either the table mode or notebook mode, paragraphs 0098-0100 and 0104-0106]; 
while operating in the first state, receiving posture information for the device [a change in configuration between the tablet mode and notebook mode is detected, paragraphs 0107-0108]; and 
operating in a second state by adjusting the power limit threshold based on the posture information [operating in either a tablet mode or a notebook mode with a system temperature threshold that is specific to either the table mode or notebook mode, paragraphs 0098-0100 and 0104-0106].
Park discloses a temperature control loop that uses different temperature thresholds for each of the tablet mode and notebook mode.  Park is silent regarding the prevention of thermal runaway.  Like Park, Kumahara discloses a computing device that operates in different operating modes.  Kumahara recognizes that thermal runaway may occur while the computing device operates in either of the operating modes [paragraphs 0029, 0031 and 0035].  Accordingly, Kumahara discloses, in each of the operating modes, monitoring a system temperature and taking action to prevent thermal runaway when the temperature reaches or exceeds a threshold temperature [paragraphs 0047 and 0058]. Kumahara further discloses using operating mode specific temperature thresholds that are designed to prevent thermal runaway in each of the different operating modes [paragraph 0074].  Since it was known in the art before the effective filing date of the claimed invention to use operating mode specific temperature thresholds for temperature control loops in order to prevent thermal runaway in all operating modes of computing devices, it would have been obvious to one of ordinary skill in the art to apply the Kumahara teachings to the Park computing device in order to prevent thermal runaway in both of the notebook and tablet operating modes. 
Regarding claim 2, Park further discloses that the posture information includes a notification of a change in posture of said computing device [output signal of switching sensor indicated switch between tablet and notebook modes, paragraphs 0107-0108].
Regarding claim 3, Park further discloses that the posture information indicates the computing device is in a laptop configuration [notebook computer mode, Figure 1].
Regarding claim 4, Park and Kumahara do not disclose an operating mode in which the computing device is in a closed configuration. Examiner takes official notice that convertible computing devices before the effective filing date of the claimed invention conventionally operated in low-power standby operation modes when in a closed configuration.  Accordingly, it would have been obvious to one of ordinary skill in the art to operate the Park and Kumahara computing device in a conventional standby mode to reduce power consumption when the computing device is closed.
Regarding claim 5, Park further discloses that the posture information indicates the computing device is in a studio configuration [tablet computer mode, Figure 2].
Regarding claim 6, Park further discloses that adjusting the power limit threshold includes inputting the posture information into a look-up table to determine the adjusted power limit threshold [a table of control values (including temperature) for each operating mode is stored in s system controller, Figure 15 and paragraphs 0100-0101].

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US Patent Application Publication no. 2009/0083562 [Park] and Kumahara et al., US Patent Application Publication no. 2015/0268101 [Kumahara], in view of Nolterieke et al., US Patent Application Publication no. 2011/0289327 [Nolterieke].
Regarding claims 13 and 14, Park and Kumahara are silent as to how the CPU determines which components are present and able to be controlled.  Like Park and Kumahara, Nolterieke discloses a computer system including a plurality of components.  Nolterieke further discloses performing an inventory process at startup to determine the components that are present in the system [paragraph 0022].  Specifically, Nolterieke discloses detecting a presence of a plurality of potential components of the computing device, querying each of the plurality of potential components to determine capabilities of each component, in response to the querying, for each of at least a subset of the components: receiving identification information for the component, and based on the received identification information, configuring one or more interfaces of the plurality of predefined interfaces of the thermal module to establish communication with the subset of components [each component reports an identification and power requirements during an inventory process so that control circuitry is aware of all components that are present in the system, paragraph 0024].  Since it was known in the art before the effective filing date of the claimed invention to perform an inventory of system components at computing device startup, it would have been obvious to one of ordinary skill in the art to perform a known component inventory process in Park and Kumahara in order to determine the actual components that are to be controlled.
Regarding claim 15, Nolterieke further discloses that the initializing the thermal module occurs upon startup of the computing device [paragraph 0022].
Regarding claim 16, Nolterieke further discloses receiving an invalid response from at least one potential component and forgoing communicating with the component with the thermal module [determining that a component is absent, paragraph 0028].
Regarding claims 17 and 18, Nolterieke does not disclose that the inventory process is performed by an operating system and that the system includes a file that specifies device input and output interface mapping.  Examiner takes official notice that operating systems before the effective filing date of the claimed invention conventionally included the functionality of interfacing with system components in order to facilitate application programming/execution in computer systems.  Furthermore, Examiner takes official notice that operating systems before the effective filing date of the claimed invention conventionally included files that specified mapping of input and output interfaces for system components.  Accordingly, it would have been obvious to one of ordinary skill in the art to use conventional operating system functionality in Park, Kumahara and Nolterieke when performing the inventory process.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        November 19, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Park was previously cited.